RESOLUCIÓN
Examinada la solicitud de reinstalación del Ledo. Frank Angel Dalmau Gómez, y el Informe de la Comisión de Re-putación al respecto, se ordena la reinstalación del Ledo. Frank Angel Dalmau Gómez al ejercicio de la profesión de abogado, a partir del día de hoy, luego del cumplimiento de los trámites necesarios para ello.

jEsta resolución se publicará.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Negrón García no interviene. La Juez Asociada Señora Naveira de Rodón disintió sin opinión escrita.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo